



EXHIBIT 10.2


FIRST AMENDMENT TO THE
PHH CORPORATION
MANAGEMENT INCENTIVE PLAN
2017 AWARD NOTICE




THIS FIRST AMENDMENT to the PHH Management Incentive Plan 2017 Award Notice (the
“Award Notice”) awarded to ______________ (the “Participant”) under the PHH
Corporation 2015 Management Incentive Plan (as amended from time to time, the
“MIP”) and the PHH Corporation 2014 Equity and Incentive Plan (as amended from
time to time, the “2014 EIP”), is made this 27th day of July, 2017. Capitalized
terms used, but not defined, in this Award have the respective meanings ascribed
to them in the MIP or the 2014 EIP.


INTRODUCTION


PHH Corporation (the “Company”) has previously made an award to the Participant
under the MIP for the 2017 Plan Year. The award contains targets, which are
attached to the Award Notice as Appendix A. The Company wishes to include a
definition for the term “Excess Cash Available for Distribution by December 31,
2017,” which appears on Appendix A.


AMENDMENT


The Award Notice is amended, as of the date and year first above written, by
adding to the end of Appendix A thereto the following definition:


“‘Excess Cash Available for Distribution by December 31, 2017’ means, as of
December 31, 2017, the Company’s cash and cash equivalents, plus [* * *] minus
[* * *], plus [* * *], minus [* * *], determined in the manner determined by the
Committee.”


Except as specifically amended hereby, the Award Notice shall remain in full
force and effect prior to this First Amendment.


IN WITNESS WHEREOF, the Company has signed this First Amendment as of the day
and year first above written.


PHH CORPORATION




By: ___________________________
Robert B. Crowl
President and Chief Executive Officer
PHH Corporation








______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.





